                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAMMI FUQUA,                                      Case No. 19-cv-05401-SK
                                   8                    Plaintiff,
                                                                                           ORDER OF SUA SPONTE REFERRAL
                                   9             v.

                                  10     UNITED PARCEL SERVICE, INC.,
                                  11                    Defendant.

                                  12          Pursuant to Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the above captioned
Northern District of California
 United States District Court




                                  13   case is referred to Judge Jacqueline Scott Corley to determine whether it is related to Fuqua v.

                                  14   United Parcel Service, Inc., Case No. 16-cv-01193-JSC.

                                  15          IT IS SO ORDERED.

                                  16   Dated: September 3, 2019

                                  17                                                   ______________________________________
                                                                                       SALLIE KIM
                                  18                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
